supported by substantial evidence and not clearly erroneous but review
                the court's application of the law to those facts de novo. Lader v. Warden,
                121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            First, appellant claimed that his counsel did not conduct any
                investigation before the guilty plea. Appellant failed to demonstrate
                deficiency or prejudice as he made only a bare claim that counsel did not
                investigate and failed to provide any information that would have altered
                his decision to enter a guilty plea that counsel would have uncovered
                through reasonably diligent investigation. See Hargrove v. State, 100 Nev.
                498, 502-03, 686 P.2d 222, 225 (1984). Therefore, the district court did not
                err in denying this claim.
                            Second, appellant claimed his counsel was ineffective for
                advising him to plead guilty to a dismissed charge of felon in possession of
                a firearm. Appellant failed to demonstrate that his counsel's performance
                was deficient or that he was prejudiced. At the evidentiary hearing,
                counsel explained that the firearm charge was initially dismissed without
                prejudice, but that the State properly recharged appellant with that crime.
                Appellant failed to demonstrate a reasonable probability that he would
                have refused to plead guilty and would have insisted on going to trial had
                counsel raised further challenges to the felon-in-possession-of-a-firearm
                charge as appellant admitted to the police that he owned the firearm.
                Therefore, the district court did not err in denying this claim.
                            Third, appellant claimed that counsel misinformed him
                regarding the sentence he would receive. Appellant failed to demonstrate
                that his counsel's performance was deficient or that he was prejudiced.
                Appellant was informed in the guilty plea agreement of the possible
                sentences and acknowledged at the plea canvass that he had not been

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  promised a particular sentence. Appellant failed to demonstrate a
                  reasonable probability that he would have refused to plead guilty and
                  would have insisted on going to trial had counsel had further discussions
                  with appellant regarding the possible sentences. Therefore, the district
                  court did not err in denying this claim.
                              Fourth, appellant claimed that counsel improperly informed
                  him he could not be prosecuted in federal court for the firearm-possession
                  charge if he pleaded guilty in state court. Appellant failed to demonstrate
                  that his counsel's performance was deficient or that he was prejudiced.
                  Appellant was informed in the guilty plea agreement that the State had
                  agreed not to refer appellant for federal prosecution for the firearm-
                  possession charge. Appellant did not allege that he has been prosecuted
                  federally, but merely that he was concerned that the possibility exists
                  despite his guilty plea. Given appellant's mere speculation that he may be
                  charged and the lack of evidence that the State violated its agreement
                  with appellant or that counsel misinformed appellant, he failed to
                  demonstrate a reasonable probability that he would have refused to plead
                  guilty and would have insisted on going to trial had counsel discussed with
                  appellant the possibility of federal prosecution in more detail. Therefore,
                  the district court did not err in denying this claim.
                              Fifth, appellant claimed that counsel did not inform him of the
                  grand jury proceedings. Appellant failed to demonstrate that he was
                  prejudiced. Given appellant's statement to the police admitting guilt and
                  his guilty plea to the charges, he failed to demonstrate a reasonable
                  probability of a different outcome had counsel discussed the notice of the
                  grand jury proceedings with appellant.       See United States v. Mechanik,



' SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A
                475 U.S. 66, 70 (1986); Lisle v. State, 113 Nev. 540, 551-52, 937 P.2d 473,
                480 (1998). Therefore, the district court did not err in denying this claim.
                            Sixth, appellant claimed that counsel failed to prepare for the
                sentencing hearing, did not present mitigation evidence at the sentencing
                hearing, and did not review the presentence investigation report with him.
                Appellant failed to demonstrate that his counsel's performance was
                deficient or that he was prejudiced. At the sentencing hearing, counsel
                presented to the court a letter from appellant's sister, argued that the
                presentence investigation report did not convey an accurate picture of
                appellant and informed the court at length what he believed the report did
                not contain, and argued for a lenient sentence. See Hargrove, 100 Nev. at
                502-03, 686 P.2d at 225. Appellant failed to demonstrate a reasonable
                probability of a different outcome at the hearing had counsel prepared
                further for the sentencing hearing. Therefore, the district court did not
                err in denying this claim.
                            Seventh, appellant claimed that counsel failed to object to
                inaccurate gang affiliation information contained in the presentence
                investigation report. Appellant failed to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. Appellant made a
                bare claim that the report contained inaccurate gang information and did
                not explain specifically what information was inaccurate. Bare claims are
                insufficient to demonstrate a petitioner is entitled to relief.      Id.   The
                district court made no reference at the sentencing hearing to appellant's
                alleged involvement in gang activities, and therefore, appellant failed to
                demonstrate a reasonable probability of a different outcome at the
                sentencing hearing had counsel raised further arguments regarding



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                inaccuracies in the presentence investigation report. Therefore, the
                district court did not err in denying this claim.
                             Eighth, appellant claimed that his counsel was ineffective for
                failing to file a notice of appeal. Appellant failed to demonstrate that his
                counsel's performance was deficient or that he was prejudiced. Counsel
                testified at the evidentiary hearing that, while he did not specifically
                remember discussing an appeal with appellant, it is his practice to discuss
                an appeal with his clients. Counsel testified that he did not recall
                appellant requesting him to appeal the conviction. The district court
                concluded that appellant had not been improperly deprived of a direct
                appeal and substantial evidence supports that decision. Therefore, the
                district court did not err in denying this claim.
                             Ninth, appellant claimed that the errors of counsel
                cumulatively amount to ineffective assistance of counsel. Appellant failed
                to demonstrate deficiency or prejudice for any of his claims and he fails to
                demonstrate that any errors of counsel cumulatively amount to ineffective
                assistance of counsel.
                             Having considered appellant's contentions and concluded they
                are without merit, we
                             ORDER the judgment of the district court AFFIRMED.




                                         Gibbons


                          ut-et )44           2   J.                                      J.
                Douglas                                     Saitta


SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                    cc: Hon. Valerie Adair, District Judge
                         Ramon A. Morga
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




    SUPREME COURT
         OP
       NEVADA
                                                      6
(01 V,47A
,